JOHN P. MOORE, Circuit Judge.
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal. See Fed.R.App.P. 34(a); 10th Cir.R. 34.1.9. The cause is therefore ordered submitted without oral argument.
We have concluded this appeal is governed by United States v. Little, 18 F.3d 1499, 1504-05 (10th Cir.1994) (en banc). The judgment of the district court1 is REVERSED, and the matter is REMANDED for further proceedings.

. See United States v. Miller, 811 F.Supp. 1485 (D.N.M.1993).